Citation Nr: 9916062	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin condition to 
include psoriasis.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ankle impairment. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and mother


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
June 1972.

This matter arises from an August 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal, and determined that the veteran had failed to submit 
new and material evidence to reopen a claim for service 
connection for a right ankle disability.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.

The Board notes that, in his substantive appeal of January 
1998, the veteran requested a Travel Board hearing.  In 
February 1998 he signed a waiver indicating his desire to 
appear before the Board at a videoconference hearing.  The 
veteran was scheduled for a hearing in March 1999 and again 
in April 1999.  He failed to appear for either hearing.  The 
Board will proceed with appellate review of the record as it 
stands.  

The Board also notes that in his substantive appeal the 
veteran included exposure to toxic fumes/chemicals.  However, 
a rating decision has not been issued with respect to a claim 
for service connection for residuals of exposure to toxic 
chemicals.  Thus, this matter is not before the Board for 
review.  It is  referred to the RO for any necessary action. 

FINDINGS OF FACT

1.  There is no medical evidence of a heart condition during 
service, and no medical evidence of a nexus between the 
veteran's currently diagnosed heart condition and military 
service.

2.  There is no medical evidence of a skin condition during 
service, and no medical evidence of a nexus between the 
veteran's current skin condition, to include psoriasis, and 
military service. 
 
3.  The veteran did not engage in combat with the enemy 
during service, and there is no credible supporting evidence 
that he experienced the claimed in-service stressors upon 
which the diagnosis of PTSD was based.  

4.  In July 1972, the RO denied entitlement to service 
connection for residuals of a right leg injury on the basis 
that there was no medical evidence of residual disability 
from a sprain to the veteran's right ankle during service; 
the veteran failed to appeal that decision.

5.  The veteran's request to reopen his right ankle claim was 
denied by the RO in January 1996; the veteran failed to 
appeal that decision.

6.  Evidence received subsequent to the RO's January 1996 
decision is either cumulative or duplicative; it is not, by 
itself or in connection with evidence already of record, so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for right ankle impairment. 

7.  The veteran has no service-connected disability that 
would serve as a basis for establishing a claim for a total 
disability rating due to individual unemployability.



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
heart condition, and a skin condition to include psoriasis, 
are not well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  Post-traumatic stress disorder was not incurred during 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998). 

3.  The January 1996 rating decision which found that the 
veteran had failed to submit new and material evidence to 
reopen his claim for service connection for a right ankle 
fracture is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).

4.  The evidence submitted subsequent to the January 1996 
rating decision is not new and material and the veteran's 
claim for this benefit has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156(a) (1998).

5.  The criteria for a total compensation rating based upon 
individual unemployability due to a service-connected 
disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Skin Condition and a Heart 
Condition

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether veteran has crossed the 
threshold of establishing a well-grounded claim for service 
connection.  In this regard, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is meritorious or capable of 
substantiation.  38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court), has indicated 
that in order for a service connection claim to be well-
grounded, there must be competent evidence of:  i) current 
disability; ii) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) a 
nexus between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

In the instant case, the veteran has failed to establish 
through medical nexus evidence, any basis for supporting a 
claim for service connection for a heart condition or a skin 
condition.  His service medical records are completely devoid 
of any complaints or clinical findings with regard to a heart 
condition or a skin condition.  His separation examination 
report was completely negative for any skin or heart defect 
or abnormality. 

In July 1985, a private physician indicated in her evaluation 
of the veteran that he had developed psoriatic arthritis 
beginning in January 1984, with "current scaly lesions on 
the scalp and intergluteal area."  He was referred to a 
dermatologist for the psoriasis lesions of his skin.  
Additional private medical records reveal a skin biopsy of 
the scapula region in July 1988 with a pathology report 
indicating leukocytoclastic vasculitis.  A private family 
physician's clinical notes from January 1970 through July 
1990 reflect complaints of "spots" under the veteran's arm 
in July 1973 with a diagnosis of tinea versicolor, a 
diagnosis of urticaria in July 1988, and a diagnosis of 
angioneurotic edema and urticarial syndrome in April 1989.  
In August 1989, the veteran was referred to a rheumatologist 
for the arthritis and to a dermatologist for the psoriasis.  
The records of the dermatologist show treatment through 
December 1991 for severe psoriasis.  Remaining private 
medical records through 1996 show continued diagnoses of 
psoriasis.  

With regard to the veteran's heart condition, private medical 
records show that he was treated for a benign chest wall 
nodule in October 1989.  In 1994 he was diagnosed as having 
restrictive cardiomyopathy.  A private cardiologist submitted 
a statement in August 1996 which indicated that he had been 
treating the veteran since February 1994 for biventricular 
heart failure.  The cardiologist noted that when the veteran 
presented to him in 1994, he already had a several year 
history of shortness of breath and severe progressive 
dependent edema.  The cardiologist stated that the "etiology 
to the restrictive cardiomyopathy with significant diastolic 
dysfunction remains an enigma, having excluded amyloidosis or 
other obvious infiltrative diseases.  It is not thought 
likely related to his rather advanced psoriasis."  

During an RO hearing in February 1998, the veteran testified 
with respect to his skin, that he first noticed "red 
blotches" on his skin about six months after service.  He 
attributed his condition to having been exposed to jet fuel 
when he was injured aboard ship in 1971.  He described having 
been hit with a sounding cap that rendered him unconscious.  
He testified that he was found laying face down in the fuel.  
He stated that he had swallowed some of the fuel and was kept 
in sick bay for a week because he was coughing up blood.  He 
stated that the blotches on his skin showed up heavy in 1973 
and he went to see a dermatologist.  He testified that his 
diagnosis at that time was psoriasis.  

The veteran also testified that he first had chest pains in 
1976 and started "blacking out" in 1974.  He reported that 
he never had problems with his heart until he was exposed to 
the jet fuel.  His wife testified that the fuel was 
trichloride.  The veteran stated that the veteran had his 
first angiogram in 1985 or 1988 and he was diagnosed with 
restrictive cardiomyopathy.  He testified that both his 
rheumatologist and cardiologist have related his heart 
condition to exposure to the jet fuel during service.

After reviewing the evidence of record, the Board concludes 
that the veteran has failed to cross the threshold of 
establishing a well-grounded claim for service connection for 
a skin condition or heart condition.  Clearly, the medical 
evidence shows that the veteran has a debilitating skin 
condition and severe heart disease.  However, the medical 
evidence does not establish any link between either of these 
conditions and military service.  There is no medical 
evidence of a skin disorder or heart condition during 
service.  The initial diagnosis of a skin condition was in 
1973 with a finding of tinea versicolor, which was treated 
without evidence of recurrence.  A diagnosis of urticaria was 
noted in 1988, and psoriasis was initially diagnosed in 1989, 
more than seventeen years after separation.  

Nor is there evidence of any diagnosis of a heart related 
condition until many years after separation from service.  
Although the private cardiologist noted a "several year 
history" of shortness of breath and dependent edema in 1994, 
the private medical records associated with the claims file 
show that the veteran was initially diagnosed as having 
angioneurotic edema in 1989.  There is no evidence of 
complaints of shortness of breath until after 1990, and no 
diagnosis of cardiomyopathy until 1994.  

While the Board considered the veteran's assertion that his 
heart disease and skin condition were caused by his exposure 
to jet fuel during service, he is a layperson and not 
competent to offer a medical diagnosis or state an opinion 
regarding the etiology of any particular disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the veteran's treating cardiologist reported that 
the etiology of the veteran's heart disease is an "enigma" 
to him.  He provided no opinion relating the veteran's 
condition to any incident of military service.  His 
dermatologist offered no opinion with regard to the etiology 
of the psoriasis.

The Board notes that, with respect to the veteran's claim for 
a skin condition, while there is reference in private medical 
records of September 1994 and February 1995 that the veteran 
was exposed to Agent Orange, there is no documented evidence 
that the veteran was ever on the ground in Vietnam, and no 
medical evidence linking the veteran's psoriasis to exposure 
to Agent Orange.  

The Board also considered the July 1996 statement from the 
veteran's treating rheumatologist which expressed a concern 
that the veteran's "medical conditions stem to his 
significant exposure to JP 5 fumes in October of 1971."  The 
rheumatologist further noted that the veteran began to 
develop skin lesions approximately two years after this 
exposure, "which were finally diagnosed as psoriasis which 
then led to a psoriatic arthritis to his recurrent angioedema 
and now to his restrictive cardiomyopathy.  We feel that the 
patient should be considered for a disability determination 
as service connected according to this chain of events."  

The Board finds that this recitation of history is not 
accurate as reflected by medical evidence of record.  The 
veteran's skin condition in 1973 was clearly diagnosed as 
tinea versicolor and there was no further diagnosis or 
treatment of a skin condition until fifteen years later in 
1988.  The physician's statement is without clinical data or 
other rationale and is not supported by medical evidence of 
record.  The Board finds that it is too speculative to 
"provide the degree of certainty required for medical nexus 
evidence."  Bloom v West, 12 Vet. App. 185, 187 (1999); 
Sacks v. West, 11 Vet. App. 314 (1998).  Thus it is 
insufficient to render the veteran's claim well grounded.  
Moreover, the veteran's dermatologist has not related his 
skin condition to military service. 

Accordingly, as there is no medical nexus evidence to 
establish that the veteran's skin condition, including 
psoriasis, or his heart disease, is directly related to any 
incident of military service, the claims must be denied as 
not well grounded. 

In reaching these conclusions, the Board also considered and 
found no circumstances in this matter which would constitute 
notice to the VA that relevant evidence may exist or could be 
obtained, which, if true, would serve to render plausible the 
claims for service connection denied herein.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997).  In addition, as this 
decision explains the need for competent medical evidence of 
a nexus between the current disabilities and military 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for a skin condition and a 
heart condition.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

II.  Service Connection for PTSD

In order to establish a well-grounded claim for PTSD there 
must be medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998); Cohen v. Brown, 10 
Vet. App. 128, 138-39 (1997).   

The veteran has established the presence of a well-grounded 
claim, as he has a current diagnosis of PTSD that is related 
to service.  However, he must further provide credible 
evidence to support his contentions that the claimed in-
service stressors actually occurred.  38 C.F.R. § 3.304(f) 
(1998).  The evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a 
diagnosis of PTSD will vary depending upon whether or not the 
veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994).  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Mere service in a combat zone is not 
sufficient.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

In the first instance, the Board must consider whether the 
veteran engaged in combat, which would allow for relaxed 
evidentiary requirements in establishing that a service-
induced stressor occurred.  38 U.S.C.A. § 1154(b).  After 
reviewing the evidence of record, the Board concludes that 
the veteran did not engage in combat with the enemy.  The 
veteran was a seaman in the Navy and his military 
occupational specialty (MOS) as identified in his DD 214 was 
equivalent to a sheet metal worker.  The veteran does not 
allege that he was engaged in combat.  However, he does 
assert that he was inadvertently exposed to combat during a 
stay in Da Nang.  He reported that he had left his aircraft 
carrier and was returning to the states when he was sent to a 
fire-base in Da Nang.  He reported that the area was hit with 
rockets, in particular, the bunker that he was in, resulting 
in several men being killed.  He could neither identify any 
of the men, nor provide more explicit details regarding date 
and location.  His description of the attack could not be 
confirmed by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) without additional information, which 
he failed to provide.

Accordingly, as 38 C.F.R. § 1154(b) is not for application, 
the veteran must provide independent evidence to corroborate 
his statements of stressors.  

The veteran's May 1995 claim for PTSD indicated that he had 
been diagnosed four months earlier but had been suffering 
since service.  VA medical records show that the veteran was 
admitted to the hospital in May 1995 following a suicide 
attempt.  He was noted to have many medical problems at the 
time of admission, including cardiomyopathy and pseudo-
seizures.  He reported that he served during the Vietnam Era 
and stated that during service he "once was forced to make a 
decision that cost lives of his friends."  He also reported 
inadvertent exposure to combat during seven days in Da Nang 
and stated that he suffered constant nightmares associated 
with his military service.  The discharge diagnosis was 
reported as major depressive episode; possible PTSD secondary 
to Vietnam experience.  

In conjunction with his claim, the veteran was afforded a VA 
examination in November 1995.  He reported that he "broke 
his ankle" during service and was not properly treated 
resulting in "five breaks in the interval since this time."  
He reported his service aboard an aircraft carrier during the 
Vietnam era and stated that on one occasion when he was 
repairing a boiler, he was mistakenly shut in the boiler room 
and almost suffocated.  The examiner found this to be 
significant in relation to another event that involved a fire 
on board ship.  The veteran stated that he was ordered to 
close all the hatches during a fire when there were six men 
in the boiler room, who consequently died.  He reported that 
he had the authority to open the hatches but it would have 
put the entire ship at risk.  He stated that he could still 
remember the men banging on the hatches.  The examiner 
reported a diagnosis of PTSD related to events of having been 
in a situation where he saw other men die, in addition to 
having a persistent injury which was improperly treated at 
the time.  

In January 1997 the veteran submitted several statements 
outlining his stressful experiences during service.  He 
reported that he "broke" his ankle during service and was 
forced to march with a broken leg.  He reiterated his 
experience of being locked in the boiler room, and again 
reported the fire on board ship.  He stated that he and 
another apprentice were forced to seal the hatches during the 
fire, which was so intense that the paint was peeling off the 
walls.  He stated that one of the apprentices removed his 
"OBA" he was so scared, and died from smoke inhalation.  He 
also stated that four or five men were locked behind the 
hatches and died in the fire.  He said he witnessed the 
bodies being carried out and can still hear their screams but 
could not save them.  

Another incident he reported involved being hit with sounding 
caps when checking fuel aboard his ship.  The veteran said he 
was knocked unconscious from explosive pressure and was found 
laying in fuel, face down.  He stated that he was in sick bay 
for a week.  

He reported his last stressful incident as an attack by 
Vietcong rockets when he was in Da Nang.  He stated that it 
occurred sometime in 1972 on his way back to the states.  He 
was on a plane that stopped in Saigon for a day and Da Nang 
for a week.  He was under attack and headed to a bunker when 
it was hit and several men were killed.  

During his hearing testimony of February 1998, the veteran 
referred to his stressor statements and essentially 
reiterated the incident of rocket fire in Da Nang.  However, 
he did not report that anyone was killed.  He testified that 
he had never been under fire before and was "scared to death 
and when you see a direct hit [to the bunker] like that, you 
just . . . shakes you up."

Private medical records covering the period from September 
1994 through July 1996 show repeated treatment for peripheral 
edema, syncope, and cardiac problems.  A September 1994 
hospital discharge summary reflected no diagnosis of PTSD, 
yet an October 1994 discharge summary noted a diagnosis of 
PTSD secondary to Vietnam.  Subsequent private medical 
records showing primary treatment for heart disease include 
diagnoses of PTSD secondary to Vietnam.  None of the records 
delineate a rationale for the diagnosis or report a 
particular Vietnam incident that serves as a basis for the 
diagnosis.  Indeed, the veteran's rheumatologist, in his July 
1996 statement of treatment and multiple diagnoses of health 
problems did not include a PTSD diagnosis.

The RO attempted to verify the veteran's report of stressors.  
The USCRUR submitted a report showing the 1970 and 1971 
command histories for the USS CONSTELLATION, the veteran's 
ship.  The history revealed a fire in the Number 4 Main 
Machinery Room in July 1971 as the ship lay moored to the 
quay wall at North Island.  The damage was limited to 
lagging, insulation, electric cabling, and burned paint.  The 
report indicated that: "Quick action by firefighters 
restricted the damage to a minimum but six persons required 
treatment for smoke inhalation."  There were no casualties.  

The veteran's report of the rocket attack on Da Nang could 
not be verified without more specific information.  Moreover, 
despite the veteran's testimony that his travel papers were 
stamped Da Nang, his service personnel records show that the 
veteran was transferred to the "USNavsta Subic Bay 
Tranpersunit USS Bene. . ." in June 1972 to arrive a week 
later in San Diego.  A service medical record abstract also 
indicates that his duty was aboard the USS Constellation from 
October 1970 through June 1972.  There is no documented 
evidence of any time spent in Saigon or Da Nang.  

With respect to the veteran's report of having been knocked 
unconscious, the service medical records confirm that the 
veteran was treated in October 1971 for exposure to fumes of 
trichloethylyne.  However there was no medical evidence of 
residual disability noted at separation.  Moreover, this 
incident has been reported by the veteran as a stressor, but 
was not included in the VA examiner's diagnosis of PTSD in 
November 1995.  The examiner specifically cited to the 
"improper" medical treatment of the veteran's fractured 
right ankle, and the death of the seamen during the shipboard 
fire as stressors for the PTSD diagnosis.  As is apparent 
from the evidence of record, neither stressor can be 
confirmed.

Thus, the Board finds that the veteran has failed to 
establish the presence of a verified stressor to serve as a 
basis for a diagnosis of PTSD that is related to military 
service.  He has not established through credible supporting 
evidence that his claimed in-service stressors actually 
occurred, and the medical opinion based on postservice 
examination is not sufficient to establish the occurrence of 
such stressors.  See Cohen, 10 Vet. App. at 142-3.  

In reaching this conclusion, the Board notes that the 
veteran's medical diagnosis of PTSD is based solely upon his 
own report of history.  The Court, in interpreting 38 C.F.R. 
§ 3.304(f) has stated that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1998).  Moreover, the Court has further stated that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'. . 
. credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence."  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied.

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   

III.  New and Material Evidence

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the United States Court of Appeals 
for the Federal Circuit issued a decision which overruled 
previous caselaw and affected the standard of review 
regarding the submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156.  Hodge 
v. West 155 F.3d 1356 (Fed. Cir. 1998).  The Court has 
further interpreted the Federal Circuit Court's holding in 
two recent decisions, Winters v. West, 12 Vet. App. 203 
(1999); and Elkins v. West, 12 Vet. App. 209 (1999).  The 
supplemental statement of the case issued to the veteran in 
November 1998 recited the law according to the previous 
caselaw.  However, although the RO did not consider the 
veteran's requests to reopen his claims under the current 
caselaw, the Board finds that there has been no prejudice to 
the veteran that would warrant a remand pursuant to Bernard 
v. Brown, 4 Vet. App. 384 (1993).  That is, to return the 
case to the RO to cure a deficiency in the supplemental 
statement of the case would not result in a determination 
favorable to him, nor change the current analysis as provided 
by the Board.  See Winters 12 Vet. App. 203; VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  The Board 
concludes, therefore, that the veteran's procedural rights 
have not been abridged by this omission and will proceed 
accordingly with appellate review.  See Bernard v Brown, 4 
Vet. App. at 393. 

As noted previously, the Court has set forth a three-part 
analysis to be applied when a claim to reopen is presented.  
Winters v. West, 12 Vet. App. 203, 205-206 (1999); and Elkins 
v. West, 12 Vet. App. 209, 215-218 (1999).  The first step is 
to determine whether new and material evidence has been 
presented pursuant to 38 C.F.R. § 3.156(a).  If so, there 
must then be a determination whether the claim presented is 
well grounded under 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  See Winters, 12 Vet. App. 
at 206.  If the claim is well grounded, then the VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step of a merits adjudication.  See 
Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In January 1997, the veteran submitted a statement outlining 
the injury to his right ankle during service.  The RO 
interpreted this as a request to reopen his claim for service 
connection for a right ankle impairment, and found that the 
veteran had failed to submit new and material evidence.  The 
veteran substantively appealed this determination.  
Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  

The veteran's original claim for service connection for a 
"broken" right leg was denied as a claim for residuals of a 
right leg injury in July 1972.  The claim was denied on the 
basis that the veteran has sustained a right ankle sprain 
during service without evidence of residual disability.  He 
failed to appeal that decision.  In August 1991 the veteran's 
attempt to reopen his claim was denied.  In May 1995 he again 
requested service connection for a broken right ankle.  The 
RO found that he had not submitted any new and material 
evidence to warrant reopening his claim.  He failed to appeal 
that decision.  In January 1997, the veteran attempted to 
reopen his claim and was denied by the RO.  This appeal 
followed.

At the time of the RO's decision in January 1996, the 
evidence before the adjudicator included service medical 
records, private medical records, and a November 1995 VA 
examination report.  The service medical records showed that 
the veteran was treated in June 1970 for complaints of ankle 
pain after he fell "upstairs" and struck his right ankle on 
the sidewalk.  An X-ray report was negative.  The veteran's 
ankle was wrapped in an Ace bandage.  He was seen in the 
emergency ward of the Naval Hospital two days later for 
continued pain and swelling with slight discoloration.  His 
ankle was placed in a cast and the diagnosis was sprained 
right ankle.  In August he complained of pain in his right 
ankle with standing, otherwise no difficulties.  The medical 
officer reported that the physical evaluation showed no real 
irritability or problems with the ankle joint.  An October 
1970 clinical note indicated that the veteran had tightness 
in his right leg "due to breaking during boot camp."  The 
separation examination report in April 1972 was negative 
complaints or clinical abnormalities regarding the right leg 
and ankle.  

The statements from Dr. Johnson, a private orthopedist, 
included a November 1979 report of guarding and laxity of the 
right ankle, and a diagnosis of advanced degenerative joint 
disease of the right ankle.  Later statements from Dr. 
Johnson dated from February 1990 through June 1991 showed 
treatment of the right ankle with arthrodesis.  In a June 
1991 statement, Dr. Johnson reported that the veteran had a 
Charcot arthropathy with similar findings in both great toes.  
Additional private medical records from September 1991 
through May 1993 showed diagnosis and treatment of the right 
ankle for psoriatic arthritis with problems related to 
nonunion of the arthrodesis and recurrent infection.  

A VA examination report of November 1995 reflected a 
diagnosis of residuals of a fractured right ankle 
postoperative (multiple surgeries).  The examiner noted that 
there were no medical records to review and his diagnosis was 
based upon the veteran's report of history.  An X-ray of the 
right ankle revealed previous arthrodesis between the tibial 
and the talus with evidence of a non-united old fracture of 
the lateral malleolus.

In January 1997, the veteran submitted a statement of his 
right ankle injury, accompanied by a duplicate service 
medical record indicating a fractured right foot.  Additional 
evidence of pertinence included private medical records 
covering the period from August 1985 through July 1996, 
photographs of the veteran's lower extremities, a diary of 
daily activities kept by his wife, affidavits from his 
parents, and testimony presented at a February 1998 RO 
hearing.  

The private medical records were primarily dedicated to 
treatment of the veteran's restrictive cardiomyopathy with 
inclusion of a diagnosis of psoriatic arthritis among the 
multiple diagnoses.  There is no specific treatment regarding 
the right ankle.  A duplicate family physician's clinical 
note showed a July 1988 reference to a "hole" in the right 
ankle that was not healing, without additional comment, and a 
July 1996 statement from a private rheumatologist noted that 
the veteran had multiple problems for which it was 
"difficult to fully explain causation."  He noted that the 
veteran had psoriatic arthritis involving the feet, hands, 
and shoulders.  The right ankle was not mentioned.  

In February 1998, the veteran submitted affidavits from each 
of his parents attesting that during the veteran's graduation 
from boot camp, a chief stated that he was very proud of the 
veteran for having marched on his broken leg with a walking 
cast, and for not holding his company back.  

During his February 1998 hearing, the veteran testified that 
he hurt his ankle during a fire drill.  He reported that he 
"heard a crack" when his foot went through a stair opening.  
He was sent to sick bay, had it wrapped, then reported to the 
emergency room of the Naval Hospital the following day 
because of swelling and pain.  He testified that he heard the 
doctor yelling at his company commander for having him lay 
all night with a broken leg.  He further testified that his 
leg was placed in a cast and he was placed in a new company 
when he got out of the hospital and forced to march with his 
cast.  He testified that his ankle "never would heal 
right," but he was too proud to complain or seek treatment.  
He stated that he "broke" his ankle four times after 
service.  His wife stated that he actually "broke it twice" 
after service.  

In assessing the evidence of record, the Board finds that the 
veteran has failed to submit new and material evidence to 
warrant reopening his claim.  The veteran's statement, 
testimony, and the affidavits from his parents are all 
duplicative and cumulative.  The Board does not dispute that 
the veteran injured his right ankle during service.  However, 
the statements that the right ankle or leg was fractured 
during service have been previously considered and rejected.  
The veteran's parents are competent to offer testimony 
regarding statements they heard, but neither they, nor the 
chief, are competent to offer medical opinions or diagnoses, 
and the service medical records show no evidence of a 
fracture during service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The remaining evidence is also cumulative 
in that it shows diagnoses of psoriatic arthritis and 
arthrodesis of the right ankle without offering any new 
medical evidence to link the condition to service.  The 
statement from the rheumatologist does not even include the 
right ankle as a diagnosed medical problem.  

Accordingly, the Board concludes that the evidence submitted, 
when considered either by itself or in connection with the 
evidence previously assembled is not of such significance 
that it must be considered in order to fairly decide the 
merits of the claim.  The request to reopen the claim for 
service connection for a right ankle impairment is denied.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection.  See Graves v. Brown, 8 Vet. App. 522, 
524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 

IV.  TDIU

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In the instant case, the veteran is not service-connected for 
any disabling condition.  Thus, his claim is without legal 
merit as the law, not the evidence, is dispositive in this 
case.  See Sabonis v. Brown, 6 Vet.App. 426, 429 (1994).   

Accordingly, as the veteran has not been awarded service 
connection for any disability, his claim for a total 
compensation rating based on individual unemployability due 
to service-connected disability is denied as a matter of law.



ORDER

The claims of entitlement to service connection for a skin 
condition, to include psoriasis; for a heart condition; for 
post traumatic stress disorder; and for a total disability 
rating based on individual unemployability due to service-
connected disability, are denied.

Having failed to submit new and material evidence, the 
veteran's application to reopen a claim of entitlement to 
service connection for right ankle impairment is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

